Citation Nr: 1116538	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1970, to include service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.
	
In March 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD is manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.   38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for PTSD.   The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA regulations and Federal court precedent decisions generally provided that if the claimed stressor is not combat related, the Veteran's lay testimony regarding his or her inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that there is no requirement that such corroboration must be found in the service records.  However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July13, 2010, however, VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

One significant result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran's service personnel records, along with a Correction to DD Form 214, Certificate Of Release Or Discharge From Active Duty (DD Form 215) dated in December 2009, confirm that he was awarded the Purple Heart Medal which is customarily awarded to Veterans who participated and were wounded in combat with an enemy force.  Thus, no further developmental or corroborative evidence is necessary to verify the element of an in-service stressor as being wounded in combat would tend to corroborate fear of hostile activity.  Thus, resolution of this appeal turns on whether the Veteran has a diagnosis of PTSD, and, if so, whether it is related to his combat experience in service.

The RO determined that the Veteran does not have PTSD based on a December 2007 VA examination report in which a VA psychologist concluded that the Veteran did not meet the criteria for PTSD.  In pertinent part, the examiner noted that the Veteran had endorsed one avoidance or increased arousal symptom from Criterion C, and that the required threshold was at least three symptoms.  The examiner concluded that the Veteran met the criteria for depressive disorder, not otherwise specified.  The RO correctly attached significant probative value to the VA psychologist's opinion, since it was based on a review of the claims file and findings from psychological testing.  In other words, the VA psychologist applied valid medical principles to the facts of this case.  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).

However, since that examination, a detailed letter from the Veteran's psychologist at the VA Veteran Center in Tallahassee, Florida, dated in September 2009, shows that the Veteran's symptoms were said to be consistent with a diagnosis of PTSD.  He was said to have daily intrusive memories, moderate frequency dreams/nightmares, exaggerated startle response, avoidance of stimuli, avoidance of interactions with other Veterans and counseling, flattened effect, depression, trouble sleeping, feelings of hopelessness, and a sense of a foreshortened future.  While he was able to acknowledge the positives of his military experience, he also described the overwhelming negative impact of the PTSD symptoms on his functioning.

During his March 2011 hearing, the Veteran reiterated that he had been diagnosed with PTSD.  He described experiencing frequent nightmares, difficulty sleeping, and intrusive memories.  He added that he was undergoing continued treatment for his symptoms associated with PTSD.

Here, there is conflicting medical evidence as to whether the Veteran has PTSD.  The record does not indicate that he has been diagnosed as having PTSD by a VA psychiatrist on examination.  However, most recently, he has been diagnosed as having met the criteria for PTSD by the examiner from the VA Vet Center in Tallahassee, Florida, which is a VA facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  This opinion is considered probative as it was definitive, consistent with the Veteran's history of as set forth in the claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of an opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As such, the Board finds that the issue of whether the Veteran's has a diagnosis of PTSD as a result of his combat service is at the very least in relative equipoise, i.e., about evenly balanced for and against his claim.  In such situations, particularly in light of the fact that the Veteran was wounded during his combat service, he is to be afforded the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is manifested as a result of his period of active service.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Because a state of relative equipoise has been reached in this case, the "benefit-of-the-doubt" rule will, therefore, be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


